 


113 HRES 83 EH: Providing for consideration of the bill (S. 47) To reauthorize the Violence Against Women Act of 1994.
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 83 
In the House of Representatives, U. S.,

February 27, 2013
 
RESOLUTION 
Providing for consideration of the bill (S. 47) To reauthorize the Violence Against Women Act of 1994. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (S. 47) to reauthorize the Violence Against Women Act of 1994. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; (2) an amendment in the nature of a substitute consisting of the text of Rules Committee Print 113–2, if offered by the Majority Leader or his designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to commit with or without instructions. 
 
Karen L. Haas,Clerk.
